DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 10 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu (US 20180220062 A1.)
Regarding claim 1, Funatsu discloses an electronic device (Fig. 1A, 100) comprising:
a first detector configured to detect a moving operation (“touch-move”, [0062]) of moving an operating object (finger or stylus, [0068]) while touching an operation surface (touch panel, 28a) with the operating object (a detector to detect the moving 
a second detector configured to detect a pressing force of the operating object (finger or stylus, [0068]) on the operation surface (touch panel, 28a) (a second detector to detect the pressing force of the finger or stylus is inherent to the touch panel, 28a, as it determines the presence of a strong pressing of the touch panel for the size-changing operation [0080]); and
at least one memory (52/56) and at least one processor (50) which function as a control unit configured to control so that
in a case where the moving operation detected by the first detector is in a first length (Fig. 4D, touch-move distance A, [0108]), and the pressing force detected by the second detector is in a first magnitude (when the predetermined pressure is detected for a touch-pop, [0080], to trigger the size change in Fig. 3, S305), an item (small AF Frame, 502, Fig. 4A) displayed on a display (28a) is moved in a first distance (Fig. 4D, small frame is moved by distance I3 upon touch-move distance A),
in a case where the moving operation detected by the first detector is in the first length (Fig. 4D, touch-move distance A, [0108]) and the pressing force detected by the second detector is in a second magnitude that is different from the first magnitude (the default AF frame is activated when a touch-down is detected, Fig. 5, S403), the item (large AF frame, 501, Fig. 4A) displayed on the 1 upon touch-move distance A.)

Regarding claim 2, Funatsu discloses claim 1, wherein, in accordance with an increase in the pressing force (pressure reaches a predetermined threshold for a touch-pop, 0080]), the control unit decreases a movement amount of the item displayed on the display in a case where the moving operation detected by the first detector is in the same length ([0083] states that the size can be decreased from largest to smallest; therefore, when a touch-pop is used to trigger the size-change as disclosed in [0080], going from a larger AF frame to a smaller causes the movement amount to decrease (I1 > I2 > I3) for the same touch-move distance A, as shown in Fig. 4D.)

	Regarding claim 4, Funatsu discloses claim 1, wherein, in accordance with a continuous change in the pressing force, the control unit changes the movement amount of the item displayed on the display stepwise in a case where the moving operation detected by the first detector is in the same length (the distance movement of the AF frame is controlled by the size of the frame as shown in Fig. 4D; because the size of the AF frame is controlled when a predetermined pressure is met (touch-pop, [0080]), the movement amount is similarly controlled only when the a predetermined pressure is met.  Therefore, even in a case of continuous change of the pressing force, the size and therefore movement of the AF frame only changes when the threshold is met, which constitutes a stepwise change.)

Regarding claim 10, the combination satisfies claim 1 and further Sasai discloses wherein the item is an item indicating an AF position (AF Frame, 501.)

Regarding claim 11, Funatsu discloses claim 1, wherein the control unit controls so that an AF process [0042] corresponding to a position at which the item is displayed (AF frame, [0044]) is executed in response to an operation of releasing the operating object (finger or stylus, [0068]) from the operation surface (touch screen, 70a) (AF operation is performed in S311 which occurs after no other touch operation is detected, S308, No.)

Claims 12 and 13 are method and medium variants of claim 1 and are similarly interpreted and rejected.

Allowable Subject Matter
Claims 3 and 5 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Dodge, et al. (US 10402068 B1) discloses a camera interface.
Haynold (US 11099650 B1) discloses a camera with an improved shutter.
Hotelling, et al. (US-20060026535-A1) discloses a GUI for touch devices.
Chen (US-20080252616-A1) discloses a touch pressure simulation program.
Min (US-20140071049-A1) discloses a method for a one-handed interface.
Ullrich, et al. (US-20140362014-A1) discloses a system for pressure-based haptics.
Bernstein, et al. (US-20150062052-A1) discloses a device for gesture control.
Du, et al. (US-20160132139-A1) discloses a system for controlling a cursor.
Smith (US-20160188181-A1) discloses a user interface.
Yoshida, et al. (US-20190141258-A1) discloses an imaging apparatus.
Sasai (US-20190158761-A1) discloses an electronic apparatus.
Chen, et al. (US-20190324615-A1) discloses an application switching method and GUI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698




/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698